Citation Nr: 1018981	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-12 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee



THE ISSUE

Entitlement to non-service connected disability pension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from February 1962 to February 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision by the RO which 
found that the Veteran did not meet the basic eligibility 
criteria for non-service connected pension benefits.  

A number of the Veteran's statements submitted during the 
development of this appeal suggests he seeks to reopen his 
claim for service connection for an eye disability.  That 
matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All available evidence necessary for adjudication of this 
claim have been obtained by VA.  

2.  The Veteran did not have qualifying active service for 
purposes of VA nonservice-connected pension benefits.  


CONCLUSION OF LAW

The criteria for basic eligibility for non-service-connected 
disability pension benefits have not been met.  38 U.S.C.A. 
§ 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the law, and not the evidence, is dispositive 
in the claim on appeal.  The United States Court of Appeals 
for Veterans Claims (Court) has held that when the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); 
Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect 
on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive); see also 
VAOPGCPREC 5-2004.  Therefore, the Board finds that no 
further action is necessary under the VCAA and that the case 
is ready for appellate review.  

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service.  38 
U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.314(b) 
(2009).  

A veteran meets the service requirements of that section if 
he or she served in active military, naval or air service: 
(1) for ninety days or more during a period of war; (2) 
during a period of war and was discharged or released from 
service for a service-connected disability; (3) for a period 
of ninety consecutive days or more and such period began or 
ended during a period of war; or (4) for an aggregate of 
ninety days or more in two or more separate periods of 
service during more than one period of war.  38 U.S.C.A. 
§ 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) (2009).  

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a) (2009).  

In this case, the Veteran did not serve during a period of 
war.  The Veteran's service records, (DD 214) showed that he 
served on active duty from February 1962 to February 1964.  
(The previous Korean War period was from June 1950 to January 
1955, and for those who did not serve in Vietnam, the Vietnam 
era did not begin until August 1964.  38 C.F.R. § 3.2)  As 
the Veteran did not have active service during a period of 
war, his service did not fulfill the requisite requirement 
for nonservice-connected pension benefits.  As such, the 
appeal is denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law, and not the 
evidence, is dispositive of a claim, such claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law).  

ORDER

Entitlement to nonservice-connected disability pension is 
denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


